Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 1 of 9




                       EXHIBIT A
                Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 2 of 9
                         Registration#:      PA0002128025
                      Service Request   #:   1-4684521351




Watch Tower Bible and Tract Society of Pennsylvania
Richard D. Moake
100 Watchtower Drive
Patterson,   NY 12563 United   States
Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 3 of 9




                                                                     :--
                                                                       :--
                                                                         --
                                                                          --
                                                                           --
                                                                            -:
                                                                             -
                                                                 :--
                                                                 E

                                                                 -I
                                                                             :
                                                                             --
                                                                              :-
                                                                  --
                                                                  --
                                                                               --
                                                                   -
                                                                                --
                                                                                E

                                                                   -
                                                                                 -
                                                                   -:
                                                                                 --
                                                                   -
                                                                                  -:
                                                                   ---
                                                                                   -
                                                                                   --
               Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 4 of 9
Certificate of Registration
    STAT             This Certificate issued under the seal of the Copyright
                     Office in accordance with title v,United States Code,


#iWf
                     attests that registration has been made for the work
                     identified below. The information on this certi{icate has
                     been made a part of the Copyright Office records.
                                                                                        Registration Number

                                                                                        PA 2-r28-02s
  o"f.+'                                                                                Effective Date of Registration:
                                                                                        May 08,2017
                     {*/*-
                     xtin{lnitedstates          Register of Copyrights and Director




   Title
                          Title of   Work:       "Sing Out Joyfully" to Jehovah


   Com pletion/Pu bl icatio n

                   Year of Completion: 2016
                Date of lst   Publication:       October 03,2016
              Nation of   l't Publication:       United States

   Author
                     r               fluthor:    Watch Tower Bible and Tract Society of Pennsylvania
                     Author Created:             music, lyrics, musical arrangement
                  Work made for hire:            Yes
                             Citizen of:         United States
                           Domiciled in:         United States


   Copyright Claimant
                  Copyright Claimant: Watch Tower Bible and Tract Society of Pennsylvania
                                      100 Watchtower Drive, Patterson, NY, 12563, United States


   Limitation    of copyright             claim
     Material excluded from this claim:         music, lyrics, musical arrangement

       New material included in claim:          music, lyrics, musical arrangement

    Rights and Permissions

                  Organization Name:            Watch Tower Bible and Tract Society of Pennsylvania
                                      Name:     Richard D. Moake
                                      Email:    inboxlglcopyright @jw.org
                              Telephone:        (84s)306-1000       ,

                                Address:        100 Watchtower Drive
                                                Patterson, NY 12563 United States



                                                                                                                   Page 1 of 2
          Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 5 of 9




Certif ication

                         Name:    Philip Brumley
                          Date:   May 05,2017



                 Correspondence: Yes




                                                                                           --
                                                                                            --
                                                                                             --
                                                                                              --
                                                                                         --
                                                                                               --
                                                                                                -
                                                                                         -
                                                                                                --
                                                                                         --
                                                                                                 --
                                                                                                  -
                                                                                         --
                                                                                         --
                                                                                                  --
                                                                                         -
                                                                                                   --
                                                                                                    -
                                                                                         --
                                                                                                    -E
                                                                                         -E-
                                                                                          --
                                                                                         -E
                                                                                           -
                                                                                           -




                                                                           Page 2 of 2
Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 7 of 9




                    —1 CHRONICLES 15:16



         This publication is not for sale. It is provided as part of a worldwide
              Bible educational work supported by voluntary donations.
                    To make a donation, please visit www.jw.org.
                      “Sing Out Joyfully” to Jehovah (large size)
                                  July 2016 Printing
                                    English (sjjls-E)
                                        5 2016
                  Watch Tower Bible and Tract Society of Pennsylvania
                                      Publishers
                        Watchtower Bible and Tract Society of
                       New York, Inc., Wallkill, New York, U.S.A.
                         Made in the United States of America
     Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 8 of 9
89                            Listen, Obey, and Be Blessed
                                                         (Luke 11:28)

° ## 4 j A13sus4 A7 D                                      Bm                       Gma7 Em/G
                                                                                           j
                                                                                                        A7
                                                                                                        ‰ j
                                                                                                                     A#º

 & 4 œ œ œ œ                                                                  œ          œ̇ œ ™
           œ œ                                 œ    œ       œ       œ                                   œ œ œœ                    œ
             If  we have lis - tened to Christ, will we show it?                                          His teach - ing
            Our way of life, like     a house, gives pro - tec - tion                                    When it        is
            Just as  a tree root - ed deep by the wa - ters                                              Gives of      its
    ? ## 44 ‰         œ
                      œ               œ œ œ         œ       œ œ
                                                                œ
                                                                              œ              œ œ œ œœ                 œ
                                                                                                                     #œ
¢                                                                                        œ

° ## Bm                                     D/A                               G
                                                                                                  ‰       j
                                                                                                                  B7¨9¨13

 & œ                       œ          œ        œ          œ œ                                            œ n œœ               œ
                                                                              ˙
        shines             as    it shows                 us the   way.                                  It makes us
         built             on   the rock,                not on   sand.                                  If  we   ap -
         fruit            when each sea   -              son ar - rives,                                 If  we    o -
    ? ##          œ œ                 œ             œ nœ œ                          œ œ œ œ                       #œœœ
¢           œ                               nœ                                œ

° ## Em                                   Em/D                      Em/C#
                                                                          j
                                                                                                  F#7
                                                                                                   ‰ j
                                                                                                                   E/G# F#7/A#

 & œ                      œ       œ        œ         œ          œ        œ         œ™                œ               œœ œœ
                                                                                                  #œ
           hap    -       py    to hear             and to    know    it,                               But we’ll be
           ply            Je - sus’ lov -            ing di - rec - tion,                               We’ll build a
           bey            as God’s own              sons and daugh - ters,                              We’ll all be
    ? ## œ œ œ                    œ       nœ œ
                                               œ                œ
                                                                         œ
                                                                                   œ œ œ œ
¢                                                                                                                  #œ #œ

° ## Bm7                                       E7                                 Em11                   G/A             A7

 & œ̇                                                      œœ       œœ             ẇ
                              œ       œ        œ                                   ˙                         œœ          œœ
        blessed             if        we know             and     o - bey.
          life            which       on   bed      -     rock will   stand.
        blessed            and        en - joy            end - less   lives.
  ? ## œj             œ               nœ #œ                          j                     n˙
¢                                      J J           œ              œ                œ œ œ ˙
                                                                                   œ
    Case 1:20-cv-10844-PAC Document 1-1 Filed 12/22/20 Page 9 of 9
Listen, Obey, and Be Blessed
        Chorus

° ## D                                 Em7                           A7/E           F#m7                                 Bm7

 & œ                      œ        œ        œ                 œ          œ           w

       Lis    -       ten,         o - bey,                and           be       blessed
                                   œ                  œ                  œ                     œ       œ        œ        œ          œ
 ?# œ            œ                 J        œ                            J           œ                                                  œ
¢ # J                                       J                                                                                               œ


° ## Em7                                    D/F#                    G                    G/A                                   A7

 & œ̇                     œ        œ            œœ                            œ            w˙
      ˙                                          œ                  œœ                                                         ˙
       When               you hear God’s                           will       ex - pressed.

 ?#                                œ                                                               œ        œ        œ         œ        œ
                                                          œ                   œ
¢ # œj œ                           J            œ                   œ                      œ                                                œ


° ## D                                  Em7                            A7/E         D/F#           D13sus4 D7
                                                                                                       œ
                                                                                                                         G

 & œ                      œ        œ        œ                 œ           œ          œ                          œœ
                                                                                                    n œœ                 ˙˙
        If            you’d be          hap           -       py       and          en         -    ter     his      rest,

                 œ                 œ                  œ                   œ          œ         œ                                        œ
  ? ## œ                           J        œ                             J          œ                 œœ       œ                   œ       œ
¢      J                                    J                                                                            œ

° ##
       D/A                                           G/A                      A7                        D

 & œœÓ                        œœ       œœ            œ                                   œ                                                  ‰
                                                     œ             œ # œœ                œ              ˙
                                                                                                        ˙
       Lis        -        ten,        o - bey,                               and        be        blessed.

 ?# j                 œ                œ              j            œ                     œ                                     œ            ‰
¢ # œ                                  J             œ                                   J
                                                                                                        œ            œ

                                                               (See also Deut. 28:2; Ps. 1:3; Prov. 10:22; Matt. 7:24-27; Luke 6:47-49.)
